

113 S2854 IS: Preserving American Homeownership Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2854IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Menendez (for himself, Ms. Warren, Mr. Reed, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish pilot programs to encourage the use of shared equity mortgage modifications, and for
			 other purposes.1.Short
			 titleThis Act may be cited as
			 the Preserving American Homeownership Act of 2014.2.FindingsCongress finds the following:(1)High national, regional, or local foreclosure rates destabilize the economy, housing market, and
			 neighborhoods of the United States.(2)Shared equity mortgage modifications can provide alternatives to foreclosures that benefit both
			 underwater homeowners and mortgage investors.3.Shared equity
			 mortgage modification pilot programs(a)DefinitionsIn
			 this section—(1)the term
			 covered mortgage means a mortgage—(A)that is—(i)purchased by,
			 guaranteed by, or otherwise sold to the Federal National Mortgage
			 Association,
			 the Government National Mortgage Association, or the Federal Home Loan
			 Mortgage
			 Corporation; or(ii)insured under
			 title II of the National Housing Act (12 U.S.C. 1707 et seq.);(B)that is secured
			 by real property that is the primary or secondary residence of a
			 homeowner;(C)that is in an
			 amount that is greater than the appraised value of the real property
			 securing
			 the mortgage on or about the date on which the homeowner is approved to
			 participate in the pilot program under subsection (b);(D)with respect to
			 which the homeowner—(i)is
			 not fewer than 60 days delinquent; or(ii)is
			 at risk of imminent default;(E)of a homeowner
			 who has a documented financial hardship that prevents or will prevent the
			 homeowner from making mortgage payments; and(F)that may, at the
			 discretion of the Director of the Federal Housing Finance Agency with
			 respect
			 to mortgage-backed securities or participation certificates issued by an
			 enterprise or of the Secretary of Housing and Urban Development with
			 respect to
			 mortgage-backed securities issued by the Government National Mortgage
			 Association, respectively, be made part of any security instrument that
			 may
			 combine or separate the mortgage note and equity position in the real
			 property
			 securing the mortgage;(2)the term
			 equity value of the real property means with respect to a
			 covered mortgage, the difference between the value of the real property
			 securing the covered mortgage upon the time of sale (or refinance) and the
			 initial principal obligation amount owed on the covered mortgage, less any
			 transaction costs associated with the sale or refinancing, provided
			 that
			 if the equity value is negative at time of sale (or refinance), no payment
			 is
			 due the investor;(3)the term
			 enterprise has the same meaning as in section 1303 of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4502);(4)the term
			 homeowner means the mortgagor under a covered mortgage;(5)the term
			 investor means—(A)the mortgagee
			 under a covered mortgage; or(B)in the case of a
			 covered mortgage that collateralizes an asset-backed security, as defined
			 in
			 section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)),
			 the
			 trustee for the asset-backed security;(6)the term
			 pilot program means a pilot program established under subsection
			 (b); and(7)the term
			 shared equity mortgage modification means a modification of a
			 covered mortgage in accordance with subsection (c).(b)Pilot programs
			 establishedThe Director of the Federal Housing Finance Agency
			 and the Federal Housing Commissioner shall each establish a pilot program
			 to
			 encourage the use of shared equity mortgage modifications that are
			 designed to
			 return greater net present value to investors than other loss-mitigation
			 activities, including foreclosure.(c)Shared equity
			 mortgage modificationFor purposes of the pilot program, a shared
			 equity mortgage modification shall—(1)reduce the
			 loan-to-value ratio of a covered mortgage to 100 percent or less within 3
			 years, by reducing the difference between the initial original principal
			 obligation amount owed on the covered mortgage and the reduced principal
			 obligation amount determined by the targeted loan-to-value ratio set forth
			 in
			 this paragraph by 1/3 at the end of each year for 3
			 years;(2)reduce the
			 interest rate for a covered mortgage, if a reduction of principal under
			 paragraph (1) would not result in a reduced monthly payment that is
			 affordable
			 to the homeowner;(3)reduce the amount
			 of any periodic payment required to be made by the homeowner, so that the
			 amount payable by the homeowner is equal to the amount that would be
			 payable by
			 the homeowner if, on the date on which the shared equity mortgage
			 modification
			 takes effect—(A)all reductions of
			 the amount of principal under paragraph (1) had been made; and(B)any reduction in
			 the interest rate under paragraph (2) for which the covered mortgage is
			 eligible had been made;(4)require the
			 homeowner to pay to the investor upon refinancing or selling the real
			 property
			 securing a covered mortgage, a percentage (not to exceed 50 percent) of
			 the
			 equity value of such real property, provided that—(A)the dollar amount
			 due to the investor upon such sale or refinance shall not exceed an amount
			 that
			 is equal to twice the largest dollar amount of the principal reduction
			 that the
			 homeowner achieved as a result of the principal reduction under paragraph
			 (1);(B)the cap
			 established under subparagraph (A) shall on February 1 of the year
			 following
			 the year of enactment of this Act, and each February 1 thereafter, be
			 adjusted
			 for inflation, by multiplying the prior year’s cap amount by the ratio of
			 the
			 annual average of the Consumer Price Index for All Urban Consumers
			 (CPI–U), or
			 a BLS-designated successor to CPI–U, for the prior calendar year to its
			 annual
			 average for the calendar year two years prior; and(C)the investor is
			 permitted to structure the equity-sharing interest that the investor is
			 entitled to receive under this paragraph to be transferrable, including by
			 structuring such interest for future sale to other investors;(5)be designed to
			 deliver maximal net present value to the investor, taking into account—(A)the principal
			 reduction under paragraph (1);(B)any interest rate
			 reductions under paragraph (2);(C)expected
			 reductions in foreclosure and in any other costs that might reduce net
			 present
			 value; and(D)the value of
			 the equity sharing interest determined under paragraph (4); and(6)be based on
			 factors including the percentage value of any principal reduction under
			 paragraph (1), the amount of any such principal reduction, and any other
			 factors as determined appropriate by the Director of the Federal Housing
			 Finance Agency or the Federal Housing Commissioner, respectively.(d)Determination
			 of value of home(1)In
			 generalFor purposes of this section, the value of real property
			 securing a covered mortgage shall be determined by a licensed appraiser
			 who is
			 independent of and does not otherwise do business with the homeowner,
			 servicer,
			 investor, or an affiliate of the homeowner, servicer, or investor.(2)Time for
			 determinationThe value of real property securing a covered
			 mortgage shall be determined on a date that is as close as practicable to
			 the
			 date on which a homeowner begins to participate in a pilot program.(3)Cost(A)Responsibility
			 for cost(i)Initial
			 costThe investor shall pay the cost of an appraisal under
			 paragraph (1).(ii)Deduction from
			 homeowner shareAt the option of the investor, up to one-half of the
			 cost of an appraisal under paragraph (1) may be added to the amount paid
			 by the
			 homeowner to the investor under subsection (c)(4).(B)Reasonableness
			 of costThe cost of an appraisal under paragraph (1) shall be
			 reasonable, as determined by the Director of the Federal Housing Finance
			 Agency
			 or the Federal Housing Commissioner, respectively.(4)Second
			 appraisalAt the time of refinancing or sale of real property
			 securing a covered mortgage, the investor may request a second appraisal
			 of the
			 value of the real property, at the expense of the investor, by a licensed
			 appraiser selected by the Director of the Federal Housing Finance Agency
			 or the
			 Federal Housing Commissioner, respectively, who is independent of and does
			 not
			 otherwise do business with the homeowner, servicer, investor, or an
			 affiliate
			 of the homeowner, servicer, or investor, if the investor believes that the
			 sale
			 price or claimed value at the time of the refinancing is not an accurate
			 reflection of the fair market value of the real property.(e)Eligibility for
			 reduction of principalEach pilot program shall provide that a
			 homeowner is not eligible for a reduction in the amount of principal under
			 a
			 covered mortgage under a shared equity mortgage modification if, after the
			 homeowner begins participating in the pilot program, the homeowner—(1)is delinquent on
			 more than 3 payments under the shared equity mortgage modification during
			 any
			 of the 3 successive 1-year periods beginning on the date on which the
			 shared
			 equity mortgage modification is made; and(2)fails to be
			 current with all payments described in paragraph (1) before the end of
			 each
			 1-year period described in paragraph (1).(f)Participation
			 by servicersThe Director of the Federal Housing Finance Agency
			 shall require each enterprise to require that any servicer of a covered
			 mortgage in which the enterprise is an investor participate in the pilot
			 program of the Federal Housing Finance Agency by offering shared equity
			 mortgage modifications to a random and statistically significant sampling
			 of
			 homeowners with covered mortgages.(g)Studies and
			 reportsThe Director of the Federal Housing Finance Agency and
			 the Federal Housing Commissioner shall—(1)conduct annual
			 studies of the pilot program of the Federal Housing Finance Agency and the
			 Federal Housing Administration, respectively;(2)submit a report
			 to Congress containing the results of each study at the end of each of the
			 3
			 successive 1-year periods beginning on the date on which the pilot program
			 is
			 established; and(3)make publicly available to the maximum extent possible, consistent with the protection of any
			 personal information, and in a timely manner any data generated by the
			 pilot
			 program.